PER CURIAM.
This is an appeal by appellant from a take-nothing summary judgment granted Royal Indemnity Company in appellant’s suit against Harold Ushery and Royal Indemnity Company to recover damages for personal injuries and property damage sustained in an automobile collision.1 Summary judgment was granted Royal Indemnity Company upon the trial court’s conclusion that, as a matter of law, appellant had not given written notice as soon as practicable after the accident.
The summary judgment makes reference to the fact that the suit is brought against two defendants; however, there is no disposition made of appellant’s claim against Harold Ushery, nor is there an order of severance in the record before us. Therefore, we do not have the power to review the partial summary judgment granted in this cause. See Pan American Petroleum Corp. v. Texas Pacific Coal & Oil Company, 159 Tex. 550, 324 S.W.2d 200 (1959); Travelers Insurance Company v. Appell, 471 S.W.2d 886 (Tex.Civ.App.—San Antonio 1971, writ ref’d n. r. e.).
The appeal is dismissed for want of jurisdiction.

. At the time of the accident, Harold Ushery carried liability insurance with Dealers National Insurance Company. Dealers National Insurance Company was placed in receivership before a settlement was consummated with Lopez, and he, therefore, seeks recovery from Royal Indemnity Company under the uninsured motorist’s coverage of his own policy.